DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-23 of U.S. Application No. 16/870471 filed on 05/08/2020 have been examined. 

Applicant's amendments and remarks filed 06/15/2020. Claims 24-53 were examined.

Applicant's amendments and remarks filed 11/05/2020. Claims 24, 32, 35, 45 50 and 52 have been amended. Claims 34 were canceled by applicant. Claims 24-33 and 35-53 were examined.

Office Action is in response to the RCE filed on 04/28/2021. Claims 24, 35 and 45 have been amended. Claims 24-33 and 35-53 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 24-33 and 35-53 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 24-33 and 35-53 have been withdrawn.

Allowable Subject Matter
Claims 24-33 and 35-53 are allowed over the prior art of record.

Claims 24-33 depend from claim 1, claims 36-44 depend from claim 35 and claims 46-53 depends from claim 45, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668